Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 09/18/20.
Claims 1-20 have been canceled. New claims 21-30 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shelton, IV et al. (2007/0175964).
	Regarding claim 21, Shelton discloses a surgical instrument, comprising: a housing (6; fig. 1); a first rotary drive member (36) driven by a first electric motor (65; Fig. 8); a second rotary drive member (266) driven by a second electric motor (265); a shaft defining a longitudinal axis (8); an end effector (12), comprising: a first jaw (22) comprising a proximal end and a distal end; a second jaw (24) rotatable relative to said first jaw between an open position and a closed position; and a staple cartridge (34) including staples removably stored therein; a closure drive (18) comprising a longitudinally moving closure member (40, 42) operably coupled to said first rotary drive member, wherein said closure drive is operable to move said second jaw into said closed position during a closure stroke (pars. 75, 90); and a firing drive (20) comprising a longitudinally moving firing member (32, 33)  operably coupled to said second rotary drive member (65), wherein said firing member (32, 35) is driven longitudinally to fire said staples from said staple cartridge during a staple firing stroke, wherein said firing member comprises a first cam (as best shown in Fig. 6) configured to engage said first jaw and a second cam (Fig. 6) configured to engage said second jaw during said staple firing stroke, and wherein said firing member is stationary during said closure stroke (note that the firing member and the closure member both have a respective actuator 20, 18); wherein said housing comprises an attachment interface (61, 62; Fig. 7), and wherein said shaft (8) is releasably attached to said housing at said attachment interface (par. 89); wherein said shaft comprises a tube (40), and wherein said second jaw is pushed into said closed position via a camming interaction with said tube;  wherein said closure drive is operable to move said second jaw into said open position during an opening stroke (par. 73); wherein said firing member is stationary during said opening stroke (as said firing member is not actuated via trigger 18); a first electric motor (65); and a second electric motor (265).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731